ON APPLICATION POE EEHEAEING.
PER CURIAM.
After a careful examination of the record by the court en banc, the court is of the opinion that the tendencies of the evidence in this case were sufficient to require the submission of the question of contributory negligence to the jury. This being so, we adhere to the holding that the giving of Charge No. 2, requested by the plaintiff, was reversible error, following the case of Frierson v. Frazier, 142 Ala. 232, 37 South. 825, as asserting sound principles of law.
The application for rehearing must, consequently, be overruled.